UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

X
oTIS B. YoUNG, t
Petiti°ner> § 16-CV-01420 (PAE)
'V' f (BCM)
g§§€RTH\i\I/iTEE/;I%c§§§oRRECTIONAL FACILITY 1 OPINION AND ORDER
Respondent.
ix

 

PAUL A. ENGELMAYER, District Judge:

Petitioner Otis B. Young, proceeding pro se, brings a petition for a Writ of habeas corpus
pursuant to 28 U.S.C. § 2254. On January 18, 2019, Magistrate Judge Barbara Moses issued a
Report and Recommendation to this Court, recommending that the petition be denied. See Dkt.
21 (“the Report”). The Report stated that the parties were required to file any objections Within
14 days from the date of the Report’s issuance. To date, the Court has received no objections.

DISCUSSION

In reviewing a Report and Recommendation, a district court “may accept, rej ect, or
modify, in Whole or in part, the findings or recommendations made by the magistrate judge.” 28
U.S.C. § 636(b)(l)(C). When specific objections are made, “[t]he district judge must determine
de novo any part of the magistrate judge’s disposition that has been properly objected to.” Fed.
R. Civ. P. 72(b)(3); United States v. Male Juvenile, 121 F.3d 34, 38 (2d Cir. 1997). To accept
those portions of the report to Which no timely objection has been made, “a district court need
only satisfy itself that there is no clear error on the face of the record.” King v. Greiner, No. 02

Civ. 5810 (DLC), 2009 WL 2001439, at *4 (S.D.N.Y. July 8, 2009) (citing Wz'lds v. Um`ted

Parcel Serv., 262 F. Supp. 2d 163, 169 (S.D.N.Y. 2003)); see also Ea'wara’s v. Fischer, 414 F.
Supp. 2d 342, 346-47 (S.D.N.Y. 2006) (citation omitted).
CONCLUSION

Careful review of the thorough and well-reasoned report reveals that there is no facial
error in its conclusions. The Report, which is incorporated by reference herein, is adopted
without modification. The petition for habeas corpus is denied. The Clerk of Court is directed to
close the case.

The parties’ failure to file written objections precludes appellate review of this decision.
See Caidor v. Onondaga Counly, 517 F.3d 601, 604 (2d Cir. 2008); Small v. Sec ’y of Health and
Human Servs., 892 F.2d 15, 16 (2d Cir. 1989) (per curiam). The Court therefore declines to issue
a certificate of appealability, and certifies that any appeal from this order would not be taken in
good faith; therefore, in forma pauperis status is denied for the purpose of an appeal. Coppedge

v. United States, 369 U.S. 438, 445 (1962).

SO ORDERED.

 

Paul A. Engelmayer
United States District Judge

Dated: February 14, 2019
New York, New York

